     Case 20-01804-MM7                Filed 05/11/20       Entered 05/11/20 13:36:51            Doc 13       Pg. 1 of 1
CSD 2011 [10/25/17]
Name, Address, Telephone No. & I.D. No.
Gerald H. Davis 110417
P.O. Box 124539
San Diego, CA 92112-4539
(619) 400-9997                                                                                 May 11, 2020
ghd@trusteedavis.com




            UNITED STATES BANKRUPTCY COURT
                SOUTHERN DISTRICT OF CALIFORNIA
     325 West "F" Street, San Diego, California 92101-6991

In Re

                                                                                BANKRUPTCY NO.     20-01804-MM7
GREGORY MICHAEL STEELE AND CHERYL A LA FLEUR


                                                                    Debtor.



                                  TRUSTEE’S MOTION TO DISMISS CASE AND ORDER

        The undersigned Trustee respectfully represents that:
        More than fourteen (14) days have elapsed since the filing of the petition and the debtor has failed to timely file
        either schedules, statements and/or plan required pursuant to Fed. R. Bankr. P. 1007(b) or a motion for
        extension of time pursuant to Fed. R. Bankr. P. 1007(a)(4).
 X      The debtor failed to appear and testify at the Meeting of Creditors held on MaY 7, 2020
        If checked, this case was filed by the filing of a joint petition and this motion applies to only one of the debtors,
        namely:                                                                                 .
        Wherefore, the Trustee moves that the within case be dismissed without prejudice.

 Dated: May 8, 2020                                   /s/ Gerald H. Davis
                                                             x Chapter 7 Trustee              Chapter 13 Trustee

                                                         ORDER
 IT IS HEREBY ORDERED AND ADJUDGED THAT:
        1. The above-entitled case is dismissed without prejudice as to the above-named debtor only.
        2. All related adversary proceedings which are pending are also dismissed subject to the provisions of Local
           Bankruptcy Rule 7041-3.
        3. All stays now in effect for this case are vacated and the provisions of 11 U.S.C. § 349 shall hereafter apply.




 DATED:       May 11, 2020
                                                                    Judge, United States Bankruptcy Court


 Signature by the attorney constitutes a certification under
 Fed. R. of Bankr. P. 9011 that the relief in the order is the
 relief granted by the court.

 Submitted by:


 By: /s/ Gerald H. Davis
    Trustee




CSD 2011
